DETAILED ACTION
Introduction
This office action is in response to correspondence filed April 01, 2019 in reference to application 16/506,221. Claims 1 and 3-7 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in condition for allowance based on the reasons mentioned below.
Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to copending Application No. 16/377976, was filed on 01/28/2021.
Reason for Allowance
Claims 1 and 3-7 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 12/29/2021 have been fully considered and are persuasive.  Thus, 35 USC 103 rejections to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “monitoring”, “detecting”, “initiating”, “playing”, “receiving”, “recording”, storing” and “termination” as recited in claim 1. More specifically, the limitation of “upon detecting the new broadband audio data file, initiating, by the system, a telephony call 
Therefore, claim 1 is deemed allowable. Claims 3-7 depend on and further limit independent claim 1, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659